Citation Nr: 0909165	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of left ankle fracture with arthritis post 
operative, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected 
subluxing right patella, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the October 2002 and the March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The October 2002 rating 
decision granted an increased evaluation for service-
connected residuals of left ankle fracture with arthritis 
post operative to 30 percent disabling, effective July 11, 
2002.  The March 2006 rating decision granted an increased 
evaluation for service-connected subluxing right patella to 
10 percent disabling, effective April 13, 2005, and denied 
total rating based on individual unemployability (TDIU).  In 
addition, the Board notes that with respect to the issue of 
left ankle fracture with arthritis post operative the RO 
granted two periods of 100 percent disability for 
convalescence dating from April 8, 2003 to July 1, 2003 and 
August 13, 2003 to October 1, 2003.  

The Veteran testified before the undersigned at a February 
2009 video hearing at the Board.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for residuals of left ankle 
fracture with arthritis post operative, currently evaluated 
as 30 percent disabling and subluxing right patella, 
currently evaluated as 10 percent disabling.  In the October 
2002 rating decision, the RO relied on an October 2002 C&P 
examination in assigning the Veteran's 30 percent evaluation 
for residuals of left ankle fracture with arthritis post 
operative.  With respect to the issue of subluxing right 
patella, the RO relied on the December 2005 C&P examination 
in assigning the 10 percent evaluation granted in the March 
2006 rating decision.  However, at the February 2009 Board 
hearing, the Veteran asserted that his conditions have 
increased in severity since his last C&P examination.  
Therefore, a new C&P examination is warranted with regard to 
both issues.  See VAOPGCPREC 11-95 (1995) (a new examination 
is appropriate when there is an assertion of an increase in 
severity since the last examination).

Additionally, the Veteran contends that he is entitled to 
extraschedular consideration because his service connected 
residuals of left ankle fracture with arthritis post 
operative and service-connected subluxing right patella 
render him unable to work in the field in which he is 
trained, which is as a therapeutic program worker.  See 38 
C.F.R. § 3.321(b)(1) (2008).  The Board notes that referral 
for extraschedular consideration is warranted when a 
disability picture presents exceptional or unusual 
circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In the present case, the Veteran and his 
representative contend that the Veteran's disabilities are of 
such nature and severity to render him unable to obtain full-
time employment.  As such, the Board has decided to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 4.16(b) (2008) for consideration of the 
assignment of an extraschedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  If it is determined that the Veteran's 
service-connected disabilities render him unable to secure 
and follow substantially gainful employment or that a 
schedular evaluation is inadequate, then the case is to be 
sent to the Director of Compensation & Pension Services for 
extraschedular consideration.  See 38 C.F.R. §§ 3.321(b)(1), 
3.340(a), 3.341(a), and 4.16(b) (2008).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a compensation 
and pension (C&P) examination to 
determine the current degree of 
severity of his service-connected 
residuals of left ankle fracture with 
arthritis post operative and his 
subluxing right patella.  The claims 
file, to include a copy of this remand 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology, to include range of 
motion and findings should be reported 
in detail.  Any indicated diagnostic 
tests and studies should be 
accomplished.  Application of 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint should 
be considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

In addition, the examiner should assess 
the relative degree of industrial 
impairment caused by each of the 
Veteran's service-connected orthopedic 
disabilities separately, in light of 
the Veteran's medical and vocational 
history.  The examiner should expressly 
describe what types of employment 
activities are limited because of his 
service-connected disabilities and 
identify which disability (ies) is 
responsible for such limitation 
(residuals of left ankle fracture with 
arthritis post operative and subluxing 
right patella).  The examiner should 
also describe what type(s) of 
employment, if any, is feasible given 
the functional impairment of each 
disability.  Finally, the examiner 
should render an opinion as to whether 
any of the Veteran's service-connected 
disabilities cause marked interference 
with employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought, 
including an evaluation of whether the 
Veteran should be considered for an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2008).  If it 
is determined that the Veteran meets 
the requirements of an extraschedular 
rating, the case should be referred to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for the consideration of an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2008).  Unless 
the benefits sought on appeal are 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for an 
extraschedular evaluation, and afforded 
an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




